Citation Nr: 1423319	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-30 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than February 11, 2009 for the grant of service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel

INTRODUCTION

The Veteran had active service from June 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified in May 2012 before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing at the above VARO; a transcript is of record.


FINDINGS OF FACT

On February 11, 2009, more than one year following active service, the Veteran submitted a claim to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disability based on the submission of new and material evidence.


CONCLUSION OF LAW

The criteria for an effective date prior to February 11, 2009 for the award of service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The appeal for an earlier effective date for service connection for an acquired psychiatric disability arises from a disagreement with the initial effective date assignment following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice regarding the appeal of a downstream issue is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  Therefore, no further notice is needed under VCAA regarding this issue.

With respect to the duty to assist in this case, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and associated with the claims file.  

The Veteran has been afforded a hearings before a VLJ in which he presented oral arguments in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim.  As such, the Board finds that it can adjudicate the claim based on the current record.  

Earlier Effective Date

Under VA laws and regulations, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  However, if a claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  Where new and material evidence is received after final disallowance, the effective date of an award will be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. §§ 3.400(q)(r).  

The Veteran testified at the May 2012 Board hearing that he was seeking an effective date of 1977 due to a claim that he filed then.  As it happens, however, service connection for paranoid schizophrenia was granted in a February 1977 rating decision effective October 27, 1976.  In a January 1984 rating decision, service connection for paranoid schizophrenia was severed as of February 1, 1984.  Therefore, the Board considers the Veteran to be seeking an effective date of February 1, 1984 for the award of service connection for an acquired psychiatric disability because service connection was already in effect for a psychiatric disability from October 27, 1976 through January 31, 1984.  

Service connection for PTSD was denied in a May 1985 rating decision.  He did not appeal this decision and it became final.  See 38 C.F.R. §§ 20.201, 20.202 (2013).  Service connection for PTSD was subsequently denied again in a July 2003 rating decision.  The Veteran did not appeal this decision and it became final.  See id.  In a May 2005 rating decision the RO found that new and material evidence had not been submitted to reopen the previously denied claim of service connection for PTSD.  The Veteran did not appeal this decision and it became final.  See id.  In a November 2006 rating decision, the RO found that new and material evidence had not been submitted to reopen the previously denied claims of service connection for schizophrenia and PTSD.  The Veteran did not appeal this decision and it became final.  See id. 

The Veteran submitted his current claim of service connection for an acquired psychiatric disability on February 11, 2009.  The proper effective date of February 11, 2009, the date of the claim, was afforded since the claim was received more than one year following the Veteran's separation from service, and the date comports with the rule set out in § 3.400(q)(r) that provides the effective date be the later of the date entitlement arose, or the date of claim to reopen.  Here that date is the February 2009 date of claim.  

There is no entitlement to an earlier effective date.  As the preponderance of the evidence is against the claim for an earlier effective date for the grant of service connection for an acquired psychiatric disability, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than February 11, 2009 for the grant of service connection for an acquired psychiatric disability is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


